DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/25/2022 has been entered. Claims 1-20 remain pending the application.

Response to Arguments
Applicant's arguments filed on 4/25/2022 have been fully considered but they are moot.
	Applicant argues on pages 8-10 that the previously cited art fails to disclose the newly added limitations to the independent claims requiring that the predetermined width be displayed even in cases where the signal generated exceeds the predetermined width rather than adjusting the laser output as discussed in Murakoshi. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Kleen which reads on the broadest reasonable interpretation of these claim limitations. The Examiner acknowledges that these amendments were discussed in the interview with the Applicant and would be willingly to discuss this further if the Applicant desired. Accordingly, this argument is moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murakoshi (US20160135689) and Kleen et al. (US20060264743, hereafter Kleen).
Regarding claim 1, Murakoshi discloses in Figures 1-2, 5, and 8 an acoustic wave device (photoacoustic image-generating apparatus 10) (Murakoshi, Para 39; “A photoacoustic image-generating apparatus (photoacoustic image diagnostic apparatus) 10 includes a probe (ultrasonic probe) 11, an ultrasonic unit 12, and a laser unit 13. In the embodiment of the invention”) comprising:
an insertion object (puncture needle 15) that is capable of being inserted into the subject (Murakoshi, Para 41; “In this embodiment, as the inserted object, of which at least the tip portion is inserted into a subject, a puncture needle which is punctured in the subject is considered. A puncture needle 15 has an opening at the tip, and is formed in a hollow shape.”) and has a photoacoustic wave generator (light absorption member 53) at a distal end portion (Murakoshi, Para 42-43; “The puncture needle 15 […] has an opening at the tip [ …] a light absorption member 53 which is provided at a position where the vicinity of the opening […] The light absorption member 53 absorbs light from the light emission unit of the light guide member 52 to generate a photoacoustic wave.”) (Murakoshi, Figure 2; showing this arrangement);
an insertion object laser light source (laser unit 13) that generates a photoacoustic wave from the photoacoustic wave generator by irradiating the photoacoustic wave generator of the insertion object with laser beam (Murakoshi, Para 42; “a light guide member 52 which guides light from the laser unit 13 to the vicinity of the opening of the puncture needle, and a light absorption member 53 which is provided at a position where the vicinity of the opening is irradiated with light emitted from the light emission unit of the light guide member 52”);
an array transducer (ultrasonic probe 11) that irradiates an inside of a subject with an ultrasonic beam or laser beam, that receives an acoustic wave emitted from a tissue of the subject by irradiating the inside of the subject with the ultrasonic beam or the laser beam irradiated from the array transducer and outputs a tomographic image generating reception signal , and that receives the photoacoustic wave from the photoacoustic wave generator and outputs an insertion object image generating reception signal (Murakoshi, Para 47; “The probe 11 performs transmission of an acoustic wave (ultrasonic wave) to the subject and reception of a reflected acoustic wave (reflected ultrasonic wave) from the subject with respect to the transmitted ultrasonic wave, in addition to detection of the photoacoustic wave”);
a processor (reception circuit 21) that is configured to receive  the tomographic image generating reception signal (Murakoshi, Para 72; “The reflected ultrasonic wave detected by the probe 11 is input to the AD conversion unit 22 through the reception circuit 21”) (Murakoshi, Para 73; “The ultrasonic image generation unit 26 generates an ultrasonic image based on the detection signal of the reflected ultrasonic wave (Step S8)”) (Murakoshi, Figure 8; steps S7 and  S8) and receive the insertion object image generating reception signal (Murakoshi, Para 48; “The reception circuit 21 receives a detection signal of the photoacoustic wave detected by the probe 11”) (Murakoshi Para 59; “the portion of the tip of the needle in the photoacoustic image is expressed in a thick form”) (Murakoshi, Para 55; “The light source control unit 30 controls the amount of light emitted from the light emission unit of the light guide member 52 based on the photoacoustic image generated by the photoacoustic image generation unit 25  […] It is preferable that the light source control unit 30 does not perform the control of the laser unit 13 when the photoacoustic wave from the puncture needle 15 is not detected. It is possible to determine whether or not the photoacoustic wave from the puncture needle 15 is detected based on the pixel value of the photoacoustic image.”); and
a display (image display unit 14),
wherein the processor is configured to
generate a tomographic image signal representing a tomographic image of the subject from the tomographic image generating reception signal (Murakoshi, Para 73; “The ultrasonic image generation unit 26 generates an ultrasonic image based on the detection signal of the reflected ultrasonic wave (Step S8)”) (Murakoshi, Figure 8; steps S7 and  S8),
generate an insertion object image signal representing an image of the distal end portion of the insertion object from the insertion object image generating reception signal (Murakoshi Para 59; “the portion of the tip of the needle in the photoacoustic image is expressed in a thick form”) (Murakoshi, Para 55; “The light source control unit 30 controls the amount of light emitted from the light emission unit of the light guide member 52 based on the photoacoustic image generated by the photoacoustic image generation unit 25  […] It is preferable that the light source control unit 30 does not perform the control of the laser unit 13 when the photoacoustic wave from the puncture needle 15 is not detected. It is possible to determine whether or not the photoacoustic wave from the puncture needle 15 is detected based on the pixel value of the photoacoustic image.”),
generate an insertion object display image signal having a center at a peak position (Murakoshi, Figure 5; showing this) where a signal strength of the insertion object image signal has a peak value (Murakoshi, Para 60; “The light source control unit 30 controls the laser unit 13 such that a width at which a pixel value of a peak in the photoacoustic image is equal to or greater than a first threshold value and a pixel value around the peak is equal to or greater than a second threshold value is equal to or less than a predetermined width (m, pixel, or the like).”) (Murakoshi, Para 60-63; discussing this), having a maximum width corresponding to a predetermined reference signal width (Murakoshi, Para 61; “controls the output of the laser diode 61 such that the width does not exceed a predetermined length.”), having a signal strength corresponding to the peak value at the center, and having a signal strength of a predetermined ratio to the peak value of the insertion object image signal (Murakoshi, Figure 5; showing this) (Murakoshi, Para 60; “The light source control unit 30 controls the laser unit 13 such that a width at which a pixel value of a peak in the photoacoustic image is equal to or greater than a first threshold value and a pixel value around the peak is equal to or greater than a second threshold value is equal to or less than a predetermined width (m, pixel, or the like).”) (Murakoshi, Para 60-63; discussing this), and
superimpose the tomographic image of the subject and the image of the distal end portion of the insertion object to be displayed on the display on the basis of the tomographic image signal and the insertion object display image signal (Murakoshi, Para 52; “The image synthesis unit 27 synthesizes the photoacoustic image and the ultrasonic image. For example, the image synthesis unit 27 performs image synthesis by superimposing the photoacoustic image on the ultrasonic image. A synthesized image is displayed on an image display unit 14, such as a display.”), the image of the distal end portion of the insertion object having a display width corresponding to the predetermined reference signal width (Murakoshi, Para 60; “The light source control unit 30 controls the laser unit 13 such that a width at which a pixel value of a peak in the photoacoustic image is equal to or greater than a first threshold value and a pixel value around the peak is equal to or greater than a second threshold value is equal to or less than a predetermined width (m, pixel, or the like).”) (Murakoshi, Para 60-63; discussing this).
Murakoshi does not disclose the insertion object display image signal having the predetermined reference signal width while a signal width of the insertion object image signal is not equal to the predetermined reference signal width.
In an analogous insertion object navigation system field of endeavor Kleen discloses an insertion object display image signal having a predetermined reference signal width while a signal width of the insertion object image signal is not equal to the predetermined reference signal width (Kleen, Para 13; “The inventors recognized that it is automatically possible to […] correct the effect of such changes in length in the generated image if, with the aid of image analysis, an object which is known in its dimension is continuously registered in the scanning region of the OCT catheter and the displayed dimension thereof is compared with the known actual dimension and is re-corrected according to a detected change in dimension. The correction measure can for example be a purely electronically executed change in the scale of the display of a scanned image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi wherein the insertion object display image signal has the predetermined reference signal width while a signal width of the insertion object image signal is not equal to the predetermined reference signal width in order to calibrate the image as needed to display the image accurately as taught by Kleen (Kleen, Para 13).

Regarding claim 2, Murakoshi as modified by Kleen above discloses all of the limitations of claim 1 as discussed above.
Murakoshi as modified by Kleen above further discloses wherein the processor is further configured to:
detect a first signal width of the insertion object image signal having a signal strength of a predetermined ratio to the peak value (Murakoshi, Para 60; “The light source control unit 30 controls the laser unit 13 such that a width at which a pixel value of a peak in the photoacoustic image is equal to […] a first threshold value and a pixel value around the peak is equal to […] a second threshold value is equal to or less than a predetermined width (m, pixel, or the like), and
generate, in a case where the first signal width is larger than the reference signal width (second threshold value), an insertion object display image signal formed by a portion ranging from the center to the reference signal width in the insertion object image signal (Murakoshi, Para 60; “The light source control unit 30 controls the laser unit 13 such that a width at which a pixel value of a peak in the photoacoustic image is equal to or greater than a first threshold value and a pixel value around the peak is equal to or greater than a second threshold value is equal to or less than a predetermined width (m, pixel, or the like).”) (Murakoshi, Para 60-63; discussing this), and generate, in a case where the first signal width is smaller than the reference signal width, an insertion object display image signal having a signal strength greater than a predetermined lower limit signal strength (first threshold value) (Murakoshi, Para 60; “The first threshold value corresponds to a lower limit value of a signal of a portion where a photoacoustic wave (photoacoustic signal) exists”) in an entire portion thereof, from the insertion object image signal (Murakoshi, Para 60; “The light source control unit 30 controls the laser unit 13 such that a width at which a pixel value of a peak in the photoacoustic image is equal to or greater than a first threshold value).”) (Murakoshi, Para 60-63; discussing this).

Regarding claim 3, Murakoshi as modified by Kleen above discloses all of the limitations of claim 2 as discussed above.
Murakoshi as modified by Kleen above further discloses wherein the processor is further configured to generate, in a case where the first signal width is smaller than the reference signal width, the insertion object display image signal obtained by increasing a signal strength of a portion including the signal strength smaller than the lower limit signal strength (first threshold value) (Murakoshi, Para 60; “The first threshold value corresponds to a lower limit value of a signal of a portion where a photoacoustic wave (photoacoustic signal) exists”), in the insertion object image signal, up to the lower limit signal strength (Murakoshi, Para 60; “The light source control unit 30 controls the laser unit 13 such that a width at which a pixel value of a peak in the photoacoustic image is equal to or greater than a first threshold value).”) (Murakoshi, Para 60-63; discussing this).

Regarding claim 4, Murakoshi as modified by Kleen above discloses all of the limitations of claim 2 as discussed above.
Murakoshi as modified by Kleen above further discloses wherein the processor is further configured to generate, in a case where the first signal width is smaller than the reference signal width, the insertion object display image signal obtained by enlarging a signal width of a portion including a signal strength larger than the lower limit signal strength (first threshold value) (Murakoshi, Para 60; “The first threshold value corresponds to a lower limit value of a signal of a portion where a photoacoustic wave (photoacoustic signal) exists”), in the insertion object image signal, up to the reference signal (second threshold value) width (Murakoshi, Para 60; “The light source control unit 30 controls the laser unit 13 such that a width at which a pixel value of a peak in the photoacoustic image is equal to or greater than a first threshold value and a pixel value around the peak is equal to or greater than a second threshold value is equal to or less than a predetermined width (m, pixel, or the like).”) (Murakoshi, Para 60-63; discussing this).

Regarding claim 18, Murakoshi as modified by Kleen above discloses all of the limitations of claim 1 as discussed above.
Murakoshi as modified by Kleen above further discloses wherein the array transducer irradiates the inside of the subject with the ultrasonic beam to cause an ultrasonic echo to be emitted from the tissue of the subject Murakoshi, Para 47; “The probe 11 performs transmission of an acoustic wave (ultrasonic wave) to the subject and reception of a reflected acoustic wave (reflected ultrasonic wave) from the subject with respect to the transmitted ultrasonic wave, in addition to detection of the photoacoustic wave”), and
the processor is further configured to receive the ultrasonic echo from the tissue of the subject to generate the tomographic image generating reception signal (Murakoshi, Para 72; “The reflected ultrasonic wave detected by the probe 11 is input to the AD conversion unit 22 through the reception circuit 21”) (Murakoshi, Para 73; “The ultrasonic image generation unit 26 generates an ultrasonic image based on the detection signal of the reflected ultrasonic wave (Step S8)”) (Murakoshi, Figure 8; steps S7 and  S8).

Regarding claim 20, Murakoshi discloses in Figures 1-2, 5, and 8 a control method (Murakoshi, Para 3; “the present invention relates to a method of controlling a light source in the photoacoustic image-generating apparatus”) of an acoustic wave device (photoacoustic image-generating apparatus 10) (Murakoshi, Para 39; “A photoacoustic image-generating apparatus (photoacoustic image diagnostic apparatus) 10 includes a probe (ultrasonic probe) 11, an ultrasonic unit 12, and a laser unit 13. In the embodiment of the invention”), the method comprising:
receiving an acoustic wave emitted from a tissue of a subject by irradiating an inside of the subject with an ultrasonic beam or laser beam (Murakoshi, Para 47; “The probe 11 performs transmission of an acoustic wave (ultrasonic wave) to the subject and reception of a reflected acoustic wave (reflected ultrasonic wave) from the subject with respect to the transmitted ultrasonic wave, in addition to detection of the photoacoustic wave”) to generate a tomographic image generating reception signal (Murakoshi, Para 72; “The reflected ultrasonic wave detected by the probe 11 is input to the AD conversion unit 22 through the reception circuit 21”) (Murakoshi, Para 73; “The ultrasonic image generation unit 26 generates an ultrasonic image based on the detection signal of the reflected ultrasonic wave (Step S8)”) (Murakoshi, Figure 8; steps S7 and  S8);
irradiating a photoacoustic wave generator (light absorption member 53) of an insertion object (puncture needle 15) with the laser beam (Murakoshi, Para 42-43; “The puncture needle 15 […] has an opening at the tip [ …] a light absorption member 53 which is provided at a position where the vicinity of the opening […] The light absorption member 53 absorbs light from the light emission unit of the light guide member 52 to generate a photoacoustic wave.”) (Murakoshi, Figure 2; showing this arrangement), the insertion object being able to be inserted into the subject (Murakoshi, Para 41; “In this embodiment, as the inserted object, of which at least the tip portion is inserted into a subject, a puncture needle which is punctured in the subject is considered. A puncture needle 15 has an opening at the tip, and is formed in a hollow shape.”) and having the photoacoustic wave generator at a distal end portion (Murakoshi, Para 42-43; “The puncture needle 15 […] has an opening at the tip [ …] a light absorption member 53 which is provided at a position where the vicinity of the opening […] The light absorption member 53 absorbs light from the light emission unit of the light guide member 52 to generate a photoacoustic wave.”) (Murakoshi, Figure 2; showing this arrangement);
receiving a photoacoustic wave from the photoacoustic wave generator to generate an insertion object image generating reception signal (Murakoshi, Para 48; “The reception circuit 21 receives a detection signal of the photoacoustic wave detected by the probe 11”);
generating an insertion object image signal representing an image of the distal end portion of the insertion object from the insertion object image generating reception signal (Murakoshi Para 59; “the portion of the tip of the needle in the photoacoustic image is expressed in a thick form”) (Murakoshi, Para 55; “The light source control unit 30 controls the amount of light emitted from the light emission unit of the light guide member 52 based on the photoacoustic image generated by the photoacoustic image generation unit 25  […] It is preferable that the light source control unit 30 does not perform the control of the laser unit 13 when the photoacoustic wave from the puncture needle 15 is not detected. It is possible to determine whether or not the photoacoustic wave from the puncture needle 15 is detected based on the pixel value of the photoacoustic image.”),
generating a tomographic image signal representing a tomographic image of the subject from the tomographic image generating reception signal (Murakoshi, Para 73; “The ultrasonic image generation unit 26 generates an ultrasonic image based on the detection signal of the reflected ultrasonic wave (Step S8)”) (Murakoshi, Figure 8; steps S7 and  S8),
generating an insertion object display image signal having a center at a peak position (Murakoshi, Figure 5; showing this) where a signal strength of the insertion object image signal has a peak value (Murakoshi, Para 60; “The light source control unit 30 controls the laser unit 13 such that a width at which a pixel value of a peak in the photoacoustic image is equal to or greater than a first threshold value and a pixel value around the peak is equal to or greater than a second threshold value is equal to or less than a predetermined width (m, pixel, or the like).”) (Murakoshi, Para 60-63; discussing this), having a maximum width corresponding to a predetermined reference signal width (Murakoshi, Para 61; “controls the output of the laser diode 61 such that the width does not exceed a predetermined length.”), having a signal strength corresponding to the peak value at the center, and having a signal strength of a predetermined ratio to the peak value of the insertion object image signal (Murakoshi, Figure 5; showing this) (Murakoshi, Para 60; “The light source control unit 30 controls the laser unit 13 such that a width at which a pixel value of a peak in the photoacoustic image is equal to or greater than a first threshold value and a pixel value around the peak is equal to or greater than a second threshold value is equal to or less than a predetermined width (m, pixel, or the like).”) (Murakoshi, Para 60-63; discussing this), and
superimposing the tomographic image of the subject and the image of the distal end portion of the insertion object to be displayed on the display on the basis of the tomographic image signal and the insertion object display image signal (Murakoshi, Para 52; “The image synthesis unit 27 synthesizes the photoacoustic image and the ultrasonic image. For example, the image synthesis unit 27 performs image synthesis by superimposing the photoacoustic image on the ultrasonic image. A synthesized image is displayed on an image display unit 14, such as a display.”), the image of the distal end portion of the insertion object having a display width corresponding to the predetermined reference signal width (Murakoshi, Para 60; “The light source control unit 30 controls the laser unit 13 such that a width at which a pixel value of a peak in the photoacoustic image is equal to or greater than a first threshold value and a pixel value around the peak is equal to or greater than a second threshold value is equal to or less than a predetermined width (m, pixel, or the like).”) (Murakoshi, Para 60-63; discussing this).
Murakoshi does not disclose the insertion object display image signal having the predetermined reference signal width while a signal width of the insertion object image signal is not equal to the predetermined reference signal width.
In an analogous insertion object navigation system field of endeavor Kleen discloses an insertion object display image signal having a predetermined reference signal width while a signal width of the insertion object image signal is not equal to the predetermined reference signal width (Kleen, Para 13; “The inventors recognized that it is automatically possible to […] correct the effect of such changes in length in the generated image if, with the aid of image analysis, an object which is known in its dimension is continuously registered in the scanning region of the OCT catheter and the displayed dimension thereof is compared with the known actual dimension and is re-corrected according to a detected change in dimension. The correction measure can for example be a purely electronically executed change in the scale of the display of a scanned image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi wherein the insertion object display image signal has the predetermined reference signal width while a signal width of the insertion object image signal is not equal to the predetermined reference signal width in order to calibrate the image as needed to display the image accurately as taught by Kleen (Kleen, Para 13).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Murakoshi and Kleen as applied to claims 2-4 above, and in further view of Hastings et al. (US20040002643, hereafter Hastings).
Regarding claim 5, Murakoshi as modified by Kleen above discloses all of the limitations of claim 2 as discussed above.
Murakoshi as modified by Kleen above does not clearly and explicitly disclose wherein the processor is further configured to highlight the image of the distal end portion of the insertion object to be displayed on the display.
In an analogous navigation of interventional tools field of endeavor Hastings discloses highlighting a distal end portion of an insertion object to be displayed on a display (Hastings, Para 18; “an indication of the location of the tip can displayed on x-ray image. This indication can be a highlighted outline of the distal end, a ring or circle to represent the end, an arrow, or some other indication”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi as modified by Kleen above wherein the processor is further configured to highlight the image of the distal end portion of the insertion object to be displayed on the display in order to give the user a more accurate view of the current position of the distal tip as taught by Hastings (Hastings, Para 18).

Regarding claim 6, Murakoshi as modified by Kleen above discloses all of the limitations of claim 3 as discussed above.
Murakoshi as modified by Kleen above does not clearly and explicitly disclose wherein the processor is further configured to highlight the image of the distal end portion of the insertion object to be displayed on the display.
In an analogous navigation of interventional tools field of endeavor Hastings discloses highlighting a distal end portion of an insertion object to be displayed on a display (Hastings, Para 18; “an indication of the location of the tip can displayed on x-ray image. This indication can be a highlighted outline of the distal end, a ring or circle to represent the end, an arrow, or some other indication”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi as modified by Kleen above wherein the processor is further configured to highlight the image of the distal end portion of the insertion object to be displayed on the display in order to give the user a more accurate view of the current position of the distal tip as taught by Hastings (Hastings, Para 18).

Regarding claim 7, Murakoshi as modified by Kleen above discloses all of the limitations of claim 4 as discussed above.
Murakoshi as modified by Kleen above does not clearly and explicitly disclose wherein the processor is further configured to highlight the image of the distal end portion of the insertion object to be displayed on the display.
In an analogous navigation of interventional tools field of endeavor Hastings discloses highlighting a distal end portion of an insertion object to be displayed on a display (Hastings, Para 18; “an indication of the location of the tip can displayed on x-ray image. This indication can be a highlighted outline of the distal end, a ring or circle to represent the end, an arrow, or some other indication”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi as modified by Kleen above wherein the processor is further configured to highlight the image of the distal end portion of the insertion object to be displayed on the display in order to give the user a more accurate view of the current position of the distal tip as taught by Hastings (Hastings, Para 18).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Murakoshi, Kleen, and Hastings as applied to claims 5-7 above, and in further view of Limburg et al. (US20200242769, hereafter Limburg).
Regarding claim 8, Murakoshi as modified by Kleen and Hastings above discloses all of the limitations of claim 5 as discussed above.
Murakoshi as modified by Kleen and Hastings above does not clearly and explicitly disclose wherein the processor is further configured to superimpose an outline of a region having a center at the peak position and having the first signal width on the image of the distal end portion of the insertion object to be displayed on the display.
In an analogous imaging based measurement field of endeavor Limburg discloses superimposing an outline of a region and characterizing a first signal to be displayed on a display (Limburg, Para 197; “Thus, specifically, the target size may be or may comprise the size of the outline 144 superimposed on the display 123 when taking the image 124 with the mobile device 112, as illustrated in FIGS. 4 and 5.”) (Limburg, Figures 4-5; showing a reference size and an actual size of an object on a display, in Murakoshi this would be analogous to the first signal width centered at the peak position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi as modified by Kleen and Hastings above wherein the processor is further configured to superimpose an outline of a region having a center at the peak position and having the first signal width on the image of the distal end portion of the insertion object to be displayed on the display in order to make it to provide easily recognizable visual guidance as to size to user as taught by Limburg (Limburg, Para 15-197).

Regarding claim 9, Murakoshi as modified by Kleen and Hastings above discloses all of the limitations of claim 6 as discussed above.
Murakoshi as modified by Kleen and Hastings above does not clearly and explicitly disclose wherein the processor is further configured to superimpose an outline of a region having a center at the peak position and having the first signal width on the image of the distal end portion of the insertion object to be displayed on the display.
In an analogous imaging based measurement field of endeavor Limburg discloses superimposing an outline of a region and characterizing a first signal to be displayed on a display (Limburg, Para 197; “Thus, specifically, the target size may be or may comprise the size of the outline 144 superimposed on the display 123 when taking the image 124 with the mobile device 112, as illustrated in FIGS. 4 and 5.”) (Limburg, Figures 4-5; showing a reference size and an actual size of an object on a display, in Murakoshi this would be analogous to the first signal width centered at the peak position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi as modified by Kleen and Hastings above wherein the processor is further configured to superimpose an outline of a region having a center at the peak position and having the first signal width on the image of the distal end portion of the insertion object to be displayed on the display in order to make it to provide easily recognizable visual guidance as to size to user as taught by Limburg (Limburg, Para 15-197).

Regarding claim 10, Murakoshi as modified by Kleen and Hastings above discloses all of the limitations of claim 7 as discussed above.
Murakoshi as modified by Kleen and Hastings above does not clearly and explicitly disclose wherein the processor is further configured to superimpose an outline of a region having a center at the peak position and having the first signal width on the image of the distal end portion of the insertion object to be displayed on the display.
In an analogous imaging based measurement field of endeavor Limburg discloses superimposing an outline of a region and characterizing a first signal to be displayed on a display (Limburg, Para 197; “Thus, specifically, the target size may be or may comprise the size of the outline 144 superimposed on the display 123 when taking the image 124 with the mobile device 112, as illustrated in FIGS. 4 and 5.”) (Limburg, Figures 4-5; showing a reference size and an actual size of an object on a display, in Murakoshi this would be analogous to the first signal width centered at the peak position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi as modified by Kleen and Hastings above wherein the processor is further configured to superimpose an outline of a region having a center at the peak position and having the first signal width on the image of the distal end portion of the insertion object to be displayed on the display in order to make it to provide easily recognizable visual guidance as to size to user as taught by Limburg (Limburg, Para 15-197).

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Murakoshi, Kleen, and Hastings as applied to claims 5-7 above, and in further view of Diolaiti et al. (US20090326556, hereafter Diolaiti).
Regarding claim 11, Murakoshi as modified by Kleen and Hastings above discloses all of the limitations of claim 5 as discussed above.
Murakoshi as modified by Kleen and Hastings above does not clearly and explicitly disclose wherein the processor is further configured to display an outer peripheral portion of the image of the distal end portion of the insertion object in different colors on the display between a case where the first signal width is larger than the reference signal width and a case where the first signal width is smaller than the reference signal width.
In an analogous surgical imaging guidance field of endeavor Diolaiti discloses displaying different colors to highlight an undesirable state of a surgical instrument (Diolaiti, Para 76-77; “rendering may include altering the color or intensity of one or more of the instruments 211, 231, 241 (or one or more of their joints or links or portions thereof) so that the instrument (or joint or link or portion thereof) stands out for identification purposes […] may serve as a warning that the instrument (or joint or link or portion thereof) is approaching an undesirable event or condition such as nearing a limit of its range of motion or getting too close to or colliding with another one of the instruments. When color is used as a warning, the color may go from a first color (e.g., green) to a second color (e.g., yellow) when a warning threshold of an event to be avoided (e.g., range of motion limitation or collision) is reached, and from the second color to a third color (e.g., red) when the event to be avoided is reached. "; in Murakoshi the equivalent undesirable condition is when the size signal width is not the expected signal width”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi as modified by Kleen and Hastings above wherein the processor is further configured to display an outer peripheral portion of the image of the distal end portion of the insertion object in different colors on the display between a case where the first signal width is larger than the reference signal width and a case where the first signal width is smaller than the reference signal width in order to alert a user of an undesirable condition as needed as taught by Diolaiti (Diolaiti, Para 76-79).

Regarding claim 12, Murakoshi as modified by Kleen and Hastings above discloses all of the limitations of claim 6 as discussed above.
Murakoshi as modified by Kleen and Hastings above does not clearly and explicitly disclose wherein the processor is further configured to display an outer peripheral portion of the image of the distal end portion of the insertion object in different colors on the display between a case where the first signal width is larger than the reference signal width and a case where the first signal width is smaller than the reference signal width.
In an analogous surgical imaging guidance field of endeavor Diolaiti discloses displaying different colors to highlight an undesirable state of a surgical instrument (Diolaiti, Para 76-77; “rendering may include altering the color or intensity of one or more of the instruments 211, 231, 241 (or one or more of their joints or links or portions thereof) so that the instrument (or joint or link or portion thereof) stands out for identification purposes […] may serve as a warning that the instrument (or joint or link or portion thereof) is approaching an undesirable event or condition such as nearing a limit of its range of motion or getting too close to or colliding with another one of the instruments. When color is used as a warning, the color may go from a first color (e.g., green) to a second color (e.g., yellow) when a warning threshold of an event to be avoided (e.g., range of motion limitation or collision) is reached, and from the second color to a third color (e.g., red) when the event to be avoided is reached. "; in Murakoshi the equivalent undesirable condition is when the size signal width is not the expected signal width”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi as modified by Kleen and Hastings above wherein the processor is further configured to display an outer peripheral portion of the image of the distal end portion of the insertion object in different colors on the display between a case where the first signal width is larger than the reference signal width and a case where the first signal width is smaller than the reference signal width in order to alert a user of an undesirable condition as needed as taught by Diolaiti (Diolaiti, Para 76-79).

Regarding claim 13, Murakoshi as modified by Kleen and Hastings above discloses all of the limitations of claim 7 as discussed above.
Murakoshi as modified by Kleen and Hastings above does not clearly and explicitly disclose wherein the processor is further configured to display an outer peripheral portion of the image of the distal end portion of the insertion object in different colors on the display between a case where the first signal width is larger than the reference signal width and a case where the first signal width is smaller than the reference signal width.
In an analogous surgical imaging guidance field of endeavor Diolaiti discloses displaying different colors to highlight an undesirable state of a surgical instrument (Diolaiti, Para 76-77; “rendering may include altering the color or intensity of one or more of the instruments 211, 231, 241 (or one or more of their joints or links or portions thereof) so that the instrument (or joint or link or portion thereof) stands out for identification purposes […] may serve as a warning that the instrument (or joint or link or portion thereof) is approaching an undesirable event or condition such as nearing a limit of its range of motion or getting too close to or colliding with another one of the instruments. When color is used as a warning, the color may go from a first color (e.g., green) to a second color (e.g., yellow) when a warning threshold of an event to be avoided (e.g., range of motion limitation or collision) is reached, and from the second color to a third color (e.g., red) when the event to be avoided is reached."; in Murakoshi the equivalent undesirable condition is when the size signal width is not the expected signal width”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi as modified by Kleen and Hastings above wherein the processor is further configured to display an outer peripheral portion of the image of the distal end portion of the insertion object in different colors on the display between a case where the first signal width is larger than the reference signal width and a case where the first signal width is smaller than the reference signal width in order to alert a user of an undesirable condition as needed as taught by Diolaiti (Diolaiti, Para 76-79).

Regarding claim 15, Murakoshi as modified by Kleen and Hastings above discloses all of the limitations of claim 5 as discussed above.
Murakoshi as modified by Hastings above does not clearly and explicitly disclose wherein the processor is further configured to display the image of the distal end portion of the insertion object in different colors on the display between a case where the first signal width is larger than the reference signal width and a case where the first signal width is smaller than the reference signal width.
In an analogous surgical imaging guidance field of endeavor Diolaiti discloses displaying different colors to highlight an undesirable state of a surgical instrument (Diolaiti, Para 76-77; “rendering may include altering the color or intensity of one or more of the instruments 211, 231, 241 (or one or more of their joints or links or portions thereof) so that the instrument (or joint or link or portion thereof) stands out for identification purposes […] may serve as a warning that the instrument (or joint or link or portion thereof) is approaching an undesirable event or condition such as nearing a limit of its range of motion or getting too close to or colliding with another one of the instruments. When color is used as a warning, the color may go from a first color (e.g., green) to a second color (e.g., yellow) when a warning threshold of an event to be avoided (e.g., range of motion limitation or collision) is reached, and from the second color to a third color (e.g., red) when the event to be avoided is reached. "; in Murakoshi the equivalent undesirable condition is when the size signal width is not the expected signal width”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi as modified by Kleen and Hastings above wherein the processor is further configured to display the image of the distal end portion of the insertion object in different colors on the display between a case where the first signal width is larger than the reference signal width and a case where the first signal width is smaller than the reference signal width in order to alert a user of an undesirable condition as needed as taught by Diolaiti (Diolaiti, Para 76-79).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Murakoshi, Kleen, Hastings, and Limburg as applied to claim 8 above, and in further view of Diolaiti et al. (US20090326556, hereafter Diolaiti).
Regarding claim 13, Murakoshi as modified by Kleen, Hastings, and Limburg above discloses all of the limitations of claim 7 as discussed above.
Murakoshi as modified by Kleen, Hastings, and Limburg above does not clearly and explicitly disclose wherein the processor is further configured to display an outer peripheral portion of the image of the distal end portion of the insertion object in different colors on the display between a case where the first signal width is larger than the reference signal width and a case where the first signal width is smaller than the reference signal width.
In an analogous surgical imaging guidance field of endeavor Diolaiti discloses displaying different colors to highlight an undesirable state of a surgical instrument (Diolaiti, Para 76-77; “rendering may include altering the color or intensity of one or more of the instruments 211, 231, 241 (or one or more of their joints or links or portions thereof) so that the instrument (or joint or link or portion thereof) stands out for identification purposes […] may serve as a warning that the instrument (or joint or link or portion thereof) is approaching an undesirable event or condition such as nearing a limit of its range of motion or getting too close to or colliding with another one of the instruments. When color is used as a warning, the color may go from a first color (e.g., green) to a second color (e.g., yellow) when a warning threshold of an event to be avoided (e.g., range of motion limitation or collision) is reached, and from the second color to a third color (e.g., red) when the event to be avoided is reached."; in Murakoshi the equivalent undesirable condition is when the size signal width is not the expected signal width”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi as modified by Kleen, Hastings, and Limburg above wherein the processor is further configured to display an outer peripheral portion of the image of the distal end portion of the insertion object in different colors on the display between a case where the first signal width is larger than the reference signal width and a case where the first signal width is smaller than the reference signal width in order to alert a user of an undesirable condition as needed as taught by Diolaiti (Diolaiti, Para 76-79).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Murakoshi and Kleen as applied to claim 1 above and in further view of Boettner (US20190090962).
Regarding claim 16, Murakoshi as modified by Kleen above discloses all of the limitations of claim 1 as discussed above.
Murakoshi as modified by Kleen above further discloses wherein the processor is further configured to set the reference signal width (Murakoshi, Para 66; “the second threshold value Th2, the predetermined width or the predetermined area, and the like, may be stored in a table in association with the type of the puncture needle, and a parameter corresponding to a puncture needle to be used may be acquired with reference to the table”).
Murakoshi as modified by Kleen above does not clearly and explicitly disclose an interface through which a user performs an input operation, wherein the processor is further configured to set a value set by the user through the interface as the reference signal width.
In an analogous medical imaging with length reference object field of endeavor Boettner discloses an interface through which a user performs an input operation (Boettner, Para 85; “via input on the computing device, a user can input the actual diameter of the reference ball (e.g., 25 mm). Based on the actual diameter of the reference ball and the determined size of the ball in the image, the imaging software is configured to determine the magnification factor of the radiographic image (e.g., approximately 120%)”),
wherein a processor is further configured to set a value set by the user through the interface as a reference signal width (Boettner, Para 85; “via input on the computing device, a user can input the actual diameter of the reference ball (e.g., 25 mm). Based on the actual diameter of the reference ball and the determined size of the ball in the image, the imaging software is configured to determine the magnification factor of the radiographic image (e.g., approximately 120%)”) (Boettner, Para 71; “As such, by knowing the size of the magnification ball, a measurement of the magnification ball in the radiographic image can be compared with the actual size of the magnification ball to determine the amount of magnification (“magnification factor”) of the radiographic image. This magnification factor can then be used to determine the actual measurements of the hip structures from the radiographic image”) (Boettner, Para 71-106 describing the how the ball is used as a reference signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi as modified by Kleen above to include an interface through which a user performs an input operation, wherein the processor is further configured to set a value set by the user through the interface as the reference signal width in order to allow a user to adjust the system so that it can accurately perform measurements as taught by Boettner (Boettner, Para 85-88).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Murakoshi and Kleen as applied to claim 1 above and in further view of Christiansen (US20150161802).
Regarding claim 17, Murakoshi as modified by Kleen above discloses all of the limitations of claim 1 as discussed above.
Murakoshi as modified by Kleen above further discloses wherein the processor is further configured to set the reference signal width (Murakoshi, Para 66; “the second threshold value Th2, the predetermined width or the predetermined area, and the like, may be stored in a table in association with the type of the puncture needle, and a parameter corresponding to a puncture needle to be used may be acquired with reference to the table”).
Murakoshi as modified by Kleen above does not clearly and explicitly disclose an identifier that records a diameter of the distal end portion of the insertion object, wherein the processor is further configured to calculate a converted value obtained by multiplying the diameter of the distal end portion of the insertion object recorded in the identifier by a predetermined coefficient, and set the converted value as the reference signal width.
In an analogous medical imaging measuring geometric information field of endeavor Christiansen discloses an identifier that records a diameter of an object (Christiansen, Para 25-27; “it is possible to measure the image scale and the distance from the camera using an auxiliary instrument as a reference in at least an image position […] The only requirement is that the instrument used is known with respect to its outer contour (and thus its geometric dimensions)”),
wherein the processor is further configured to calculate a converted value obtained by multiplying the diameter of the object recorded in the identifier by a predetermined coefficient, and set the converted value as the width (Christiansen, Para 45; “for adjusting the image size on the screen according to a scale factor, the representative for a given geometric distance information as a multiplier is involved in the set so that an object that is contained in the image content, corresponds to the geometric dimensions of the given geometric distance, is rendered on the monitor with a corresponding dimension that is multiplied by the specified scale factor”) (Christiansen, Para 31; “The survey information is derived from a figure of the auxiliary instrument, which can be formed as normal surgical instrument, where the image of a part of the auxiliary instruments is extracted from the camera image and serves as a benchmark for a scale factor. On the basis of this scale factor an additional geometrical information inserted in fixed geometrical relation to picture of the auxiliary instrument in the current camera image as a virtual measuring or display element. Usually this will be a cursor, indicating that the auxiliary instrument was captured and used for the formation of scale”) (Christiansen, Para 16-47; describing using a known instrument width adjusted by scaling factor to serve as a reference distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi as modified by Kleen above to include an identifier that records a diameter of the distal end portion of the insertion object, wherein the processor is further configured to calculate a converted value obtained by multiplying the diameter of the distal end portion of the insertion object recorded in the identifier by a predetermined coefficient, and set the converted value as the reference signal width in order to correctly processes distances as taught by Christiansen (Christiansen, Para 46-47).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Murakoshi and Kleen as applied to claim 1 above and in further view of Murakoshi et al. (WO2016158060A1, hereafter Murakoshi ‘060 and citing to US20180008369 as a translation of WO2016158060A1).
Regarding claim 19, Murakoshi as modified by Kleen above discloses all of the limitations of claim 1 as discussed above.
Murakoshi as modified by Kleen above does not clearly and explicitly disclose wherein the insertion object laser light source irradiates the inside of the subject with laser beam to cause the photoacoustic wave to be emitted from the tissue of the subject, and wherein the processor is further configured to receive the photoacoustic wave from the tissue of the subject to generate the tomographic image generating reception signal.
In an analogous photoacoustic measurement device field of endeavor Murakoshi ‘060 discloses wherein an insertion object laser light source irradiates the inside of a subject with laser beam (Murakoshi ‘060, Para 62; “The probe 11 has, for example, a function of emitting measurement light and an ultrasound wave toward a subject M, which is a living body, and a function of detecting an acoustic wave U propagating through the subject M”) to cause a photoacoustic wave to be emitted from a tissue of the subject (Murakoshi ‘060, Para 62; “the “photoacoustic wave” means an elastic wave emitted by absorbing measurement light by the absorber 19. As the absorber 19 in the subject M, for example, blood vessels, a metal member, and the like can be mentioned”), and
wherein a processor is further configured to receive the photoacoustic wave from the tissue of the subject to generate a tomographic image generating reception signal (Murakoshi ‘060, Para 62; “The probe 11 can also detect photoacoustic waves generated in the subject M. In this specification, the term “acoustic wave” is a term including ultrasound waves and photoacoustic waves”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murakoshi as modified by Kleen above wherein the insertion object laser light source irradiates the inside of the subject with laser beam to cause the photoacoustic wave to be emitted from the tissue of the subject, and wherein the processor is further configured to receive the photoacoustic wave from the tissue of the subject to generate the tomographic image generating reception signal in order to quantitatively measure certain diagnostic measurements as needed as taught by Murakoshi ‘060 (Murakoshi ‘060; Para 4-6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793